Citation Nr: 1502565	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-26 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to service connection for a psychiatric disability, to include schizophrenia and posttraumatic stress disorder.


REPRESENTATION

The Veteran is represented by:  Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in Los Angeles, California.

The issue of entitlement to service connection for a psychiatric disability, including schizophrenia and posttraumatic stress disorder (PTSD), will be addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a psychiatric disability, including schizophrenia and PTSD, was denied by the Board in a July 2007 decision.

2.   Evidence received since the final July 2007 Board decision is both new and material, and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The July 2007 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  The criteria to reopen the claim of entitlement to service connection for a psychiatric disability, including schizophrenia and PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2000, the Veteran submitted a claim of entitlement to service connection for a psychiatric disability, including schizophrenia and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  After this claim was denied in a May 2000 rating decision, the Veteran perfected an appeal.  The Board ultimately denied this issue in a July 2007 decision.  The Veteran did not appeal the July 2007 Board decision and, thus, it is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004); 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In February 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection a psychiatric disability, including schizophrenia and PTSD.  The RO determined that the evidence received since the July 2007 Board decision was not new and material sufficient to reopen the Veteran's claim.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the July 2007 Board decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a psychiatric disability, including schizophrenia and PTSD, should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

In the July 2007 decision, the Board denied the Veteran's original claim of entitlement to service connection for a psychiatric disability, including schizophrenia and PTSD, because it found that the evidence did not demonstrate (1) that a psychiatric disability clearly and unmistakably pre-existed his active duty service; (2) that it was "at least as likely as not" that a psychiatric disability was manifest to a compensable level within one year of his service discharge; or (3) that it was "at least as likely as not" that a psychiatric disability was causally related to his active duty.

Pursuant to the Veteran's February 2008 claim to reopen, the Veteran testified during an April 2014 hearing before the Board.  During this hearing, the Veteran stated that he experienced hallucinations while in service and other lay observable symptoms.  He further asserted that he was sexually assaulted by a commander.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether a veteran's statements are new and material, the credibility of the evidence was presumed); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Additionally, in December 2010, the Veteran's mother and his brother submitted statements wherein they described how the Veteran had changed since serving on active duty.  Further, in a January 2011 letter, J. H. T., Ph.D., QHE, opined that it is "more likely than not" that the Veteran's active duty "at least partially and significantly contributed to his psychological deterioration and ensuing pattern of limited and marginal functioning."  

The Board finds that the above discussed evidence is new as it was not previously received by VA for consideration.  In making this determination, the Board acknowledges that a similar opinion by Dr. T. was of record at the time of the July 2007 Board decision.  However, the previous opinion rendered by Dr. T. was without benefit of reviewing the Veteran's military records; the January 2011 opinion was rendered after reviewing some of the Veteran's service treatment and personnel records.  As such, despite the similarity, the Board finds that it is new evidence.

With respect to materiality, as discussed above, one of the bases for the July 2007 denial was that the evidence did not demonstrate that it was "at least as likely as not" that a current psychiatric disability was incurred in or due to the Veteran's active duty.  The Board finds that the evidence received since the July 2007 decision is material because it purports to show that a current psychiatric disability was incurred in, due to, or has been continuously present since the Veteran's active duty.  As such, the evidence received since the July 2007 Board decision relates to an un-established fact necessary to substantiate the claim.

Consequently, the Board finds that VA has received new and material evidence sufficient to reopen his claim of entitlement to service connection for a psychiatric disability, including schizophrenia and PTSD.  In determining that the evidence received since the July 2007 decision is both new and material, the Board considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  This consideration is especially significant given that the Veteran was not provided a VA examination pursuant to his original January 2000 claim.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for a psychiatric disability, including schizophrenia and PTSD, is reopened and, to this extent only, the claim is granted.


REMAND

In order to satisfy VA's duties to notify and assist, the Board finds that a remand is required in order to provide him updated notice that is tailored to his claim, and to provide him with a VA examination.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303(f), 3.326 (2014); Patton v. West, 12 Vet. App. 272, 278 (1999); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia and PTSD.  The notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressors.  The RO must allow the Veteran the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence. 

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding his claimed in-service stressors.  The Veteran must be asked to provide specific details of these claimed stressful events, to include the dates and places the incidents occurred, and the unit (division, regiment, battalion, company) to which the Veteran was assigned or attached to at the time.  The Veteran must be advised to provide a 60-day window for the dates of the claimed events.  The Veteran must also provide any other identifying information concerning any other individuals involved in the events, including their names, ranks, and units of assignment or any other identifying detail.  The RO must advise the Veteran that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because, without such details, an adequate search for verifying information cannot be conducted.  The Veteran must also be advised to submit any verifying information that he can regarding the stressors he claims to have experienced in service, such as statements of fellow service members.  The Veteran must be further advised that failure to respond may result in adverse action.

3.  Once the directives in the above paragraphs have been completed, the RO must thoroughly review the claims file.  If and only if, sufficient information regarding the claimed stressors has been provided, the RO must prepare a summary of the claimed stressors for which sufficient information has been provided.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to verifying his claimed stressors to the U.S. Army and Joint Services Records Research Center, or any other appropriate authority, and must ask to provide any available information that might corroborate the Veteran's claimed stressors.  If they are unable to provide the specific information requested, they must be asked to explain why and/or direct the RO to any additional appropriate sources.  All documentation received by the RO must be associated with the claims file.
 
4.  The Veteran must then be afforded a VA examination to determine the nature and etiology of any psychiatric disability present.  The claims file must be made available to and reviewed by the examiner.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record.  All pertinent symptomatology and findings must be reported in detail.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must integrate the previous psychiatric findings and diagnoses with any current findings to obtain a true picture of the nature of the Veteran's psychiatric status.

If a PTSD diagnosis is rendered, the examiner must show how each diagnostic criterion to support a diagnosis of PTSD has been satisfied, including whether the requirements for the sufficiency of a stressor have been met.  The examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.

If a psychiatric diagnosis or diagnoses other than PTSD is/are warranted, the examiner must render an opinion as to whether any such disability was incurred in or due to the Veteran's active duty.  In rendering this opinion, the examiner must specifically address the Veteran's statements, as well as his mother's and brother's statements, regarding in-service symptoms and/or a continuity of post-service symptoms.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
  
6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim on appeal must be re-adjudicated, to include all of the relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


